PER CURIAM.
Petitioner, Burger King Corporation, a non-party witness in an out-of-state action, seeks certiorari review of an order which requires the corporation, at its own expense, to fly its representative to Seattle, Washington to attend a deposition. This order was the result of an ore tenus motion, made at an emergency hearing, which arose from Burger King’s failure to pro*1146duce its representative at a properly noticed deposition in Miami-Dade County.
Because there is no evidence of a specific finding of contempt by the trial court, we grant the petition for certiorari and quash the order under review. See Pevsner v. Frederick, 656 So.2d 262, 263 (Fla. 4th DCA 1995)(order imposing sanctions on non-party witness for failure to provide deposition testimony, without a finding of contempt, constitutes a departure from the essential requirements of law which must be quashed on review).
This opinion shall take effect immediately, notwithstanding the filing of any motion for rehearing.
Certiorari granted, order quashed.